     6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

BRIAN LEWIS LAY,                             )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )          Case No. CIV-19-226-SPS
                                             )
ANDREW M. SAUL,                              )
Commissioner of the Social                   )
Security Administration, 1                   )
                                             )
                      Defendant.             )

                                 OPINION AND ORDER
       The claimant Brian Lewis Lay requests judicial review of a denial of benefits by the

Commissioner of the Social Security Administration pursuant to 42 U.S.C. § 405(g). He

appeals the Commissioner’s decision and asserts that the Administrative Law Judge

(“ALJ”) erred in determining he was not disabled. For the reasons set forth below, the

Commissioner’s decision is AFFIRMED.

                       Social Security Law and Standard of Review

       Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if his physical or mental impairment or impairments are of such severity that he



 1
   On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In accordance
with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the Defendant in this
action.
     6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 2 of 14




is not only unable to do his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful work which exists in the

national economy[.]” Id. § 423 (d)(2)(A). Social security regulations implement a five-

step sequential process to evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920. 2

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th

Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Secretary of Health & Human Services, 933 F.2d 799, 800

(10th Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality



 2
    Step one requires the claimant to establish that he is not engaged in substantial gainful activity.
Step two requires the claimant to establish that he has a medically severe impairment (or
combination of impairments) that significantly limits his ability to do basic work activities. If the
claimant is engaged in substantial gainful activity, or his impairment is not medically severe,
disability benefits are denied. If he does have a medically severe impairment, it is measured at
step three against the listed impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. If the claimant
has a listed (or “medically equivalent”) impairment, he is regarded as disabled and awarded
benefits without further inquiry. Otherwise, the evaluation proceeds to step four, where the
claimant must show that he lacks the residual functional capacity (“RFC”) to return to his past
relevant work. At step five, the burden shifts to the Commissioner to show there is significant
work in the national economy that the claimant can perform, given his age, education, work
experience, and RFC. Disability benefits are denied if the claimant can return to any of his past
relevant work or if his RFC does not preclude alternative work. See generally Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).

                                                 -2-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 3 of 14




of evidence must take into account whatever in the record fairly detracts from its weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                Claimant’s Background

       The claimant was forty-two years old at the time of the administrative hearing

(Tr. 46, 177). He has a high school education and has worked as a machine tools spotter,

drilling inspector, metal products fabricator, and rib bender (Tr. 66, 195). The claimant

alleges that he has been unable to work since January 15, 2016, due to a back injury, right

hand injury, neck impairment, and pain, numbness, and tingling on his right side (Tr. 194).

                                   Procedural History

       On September 1, 2016, the claimant applied for disability insurance benefits under

Title II of the Social Security Act, 42 U.S.C. §§ 401-434 (Tr. 18, 177-78). His application

was denied. ALJ Luke Liter conducted an administrative hearing and determined that the

claimant was not disabled in a written opinion dated October 22, 2018 (Tr. 18-38). The

Appeals Council denied review, so the ALJ’s written opinion represents the

Commissioners’ final decision for purposes of this appeal. See 20 C.F.R. § 404.981.

                      Decision of the Administrative Law Judge

       The ALJ made his decision at step five of the sequential evaluation. He found that

the claimant had the residual functional capacity (“RFC”) to perform light work as defined

in 20 C.F.R. § 404.1567(b) with frequent reaching, handling, and fingering with the

bilateral upper extremities; occasional balancing, kneeling, stooping, crouching, crawling,

and climbing ramps or stairs; and avoiding climbing ladders, ropes, or scaffolds (Tr. 23).

                                            -3-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 4 of 14




Additionally, the ALJ found the claimant could understand, remember, and carry out

simple and some complex tasks, and could tolerate superficial contact with coworkers,

supervisors, and members of the public (Tr. 23). The ALJ then concluded that although

the claimant could not return to his past relevant work, he was nevertheless not disabled

because there was work he could perform in the national economy, e. g., bottling line

attendant, small product assembler, and inspector/packer (Tr. 35-38).

                                          Review

       The claimant contends that the ALJ erred by failing to: (i) evaluate all of his

impairments at step two, (ii) consider the combined effect of all his impairments when

formulating the RFC, (iii) discuss evidence contrary to his findings, (iv) properly consider

Dr. Ward’s consultative opinion, and (v) include all of his limitations in the hypothetical

question posed to the vocational expert (“VE”).       The Court finds these contentions

unpersuasive.

       The ALJ found that the claimant had the severe impairments of degenerative disc

disease of the lumbar spine, chronic pain syndrome, cervical spondylosis with

radiculopathy, unspecified depressive disorder, and unspecified anxiety disorder (Tr. 20).

The relevant medical records reveal that a September 2015 MRI of the claimant’s lumbar

spine identified an L5/S1 right paracentral disc extrusion with effacement of the right S1

nerve root as well as mild multilevel degenerative changes, most significant at the L5/S1

level (Tr. 274). The claimant presented to Dr. Michael Thambuswamy on October 8, 2015

and reported low back pain for two or three years that began radiating down his right leg

three or four months earlier (Tr. 279-83). On physical exam, Dr. Thambuswamy found the

                                            -4-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 5 of 14




claimant could flex, extend, and rotate without any severe exacerbation of his pain; could

squat and raise from squatting without any assistance; had full motor strength in his

extremities; had normal sensation to light touch in his extremities except for his right foot;

and there was no significant tenderness to palpation in his back (Tr. 280). He observed

that the claimant had a “significantly antalgic kind of limping gait.” (Tr. 280). Because the

claimant was not showing signs of cauda equina syndrome, wanted to wait to undergo

surgery, and did not want to undergo physical therapy, Dr. Thambuswamy referred the

claimant for conservative treatment with epidural steroid injections and back strengthening

exercises (Tr. 281). Dr. Adam Wallace at Pain Management of Tulsa administered an

epidural steroid injection on October 20, 2015 (Tr. 284-87).

       The claimant returned to Dr. Thambuswamy on September 21, 2016 and reported

pain and numbness radiating down his legs bilaterally, as well as neck pain radiating down

his right arm with numbness in the last two digits of his right hand (Tr. 303-05). Dr.

Thambuswamy noted the claimant could flex, extend, and rotate his neck with relatively

normal range of motion, but had some reproducible posterior neck pain mainly with

rotation toward the left (Tr. 304). As to the claimant’s back, Dr. Thambuswamy noted

some tenderness to palpation in the lumbar and lumbosacral region midline (Tr. 304). A

lumbar spine MRI performed on October 3, 2016, revealed mild degenerative disc disease

at L4-5 and L5-S1 causing mild to moderate neural foraminal stenosis bilaterally, type one

modic changes along the anterior inferior endplate of L5, and type two modic changes

along the anterior superior endplate of T12 (Tr. 299-300). An MRI of the claimant’s



                                             -5-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 6 of 14




cervical spine performed the same day revealed mild degenerative disc disease at C5-6

causing mild right neural foraminal stenosis (Tr. 301-02).

       On November 11, 2016, Dr. Subramaniam Krishnamurthi performed a consultative

physical examination of the claimant (Tr. 308-09). He observed that the claimant walked

with a limp on his right leg due to back pain, had a stable but slow gait, and had difficulty

sitting on the examination table due to back pain (Tr. 308). Dr. Krishnamurthi noted the

claimant had normal range of motion in his cervical spine with slight associated pain,

slightly reduced range of motion in his dorsolumbar region due to back pain, and normal

range of motion and normal sensation to pain, temperature, and light touch in his

extremities (Tr. 309). Dr. Krishnamurthi diagnosed the claimant with degenerative joint

disease of the lumbosacral spine and neck pain (Tr. 309).

       The claimant established care with Dr. Samuel Korbe at Tulsa Pain Consultants on

November 18, 2016 (Tr. 316-18). On physical examination, Dr. Korbe found decreased

range of motion in the claimant’s cervical and lumbar spine with extension, full sensation

in his extremities, full strength in his upper extremities, and reduced strength (4/5) in his

right leg on knee extension (Tr. 317). He assessed the claimant with cervical and lumbar

spondylosis and radiculopathy and prescribed narcotic pain medication (Tr. 317).

Thereafter, nurse practitioners at Tulsa Pain Consultants managed the claimant’s pain

medication through May 2018 (Tr. 446-47, 450-51, 456-57, 463-65, 468-69). The claimant

generally reported increasing effectiveness of his pain medication without side effects, and

by May 2018, the medication reduced his pain by 50% (Tr. 446-47, 450-51, 456-57, 463-

65, 468-69). The claimant’s treating nurse practitioners regularly noted that the claimant’s

                                             -6-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 7 of 14




pain medication helped him meet functional goals such as taking care of his farm, daily

stretching, working on his seventy acres of land, and feeding animals on a daily basis

(Tr. 450, 464, 469).

       In addition to pain medication, the claimant was also treated with lumbar epidural

steroid injections, cervical facet injections, and cervical radiofrequency ablations on an

alternating basis between January 2017 and June 2018 (Tr. 374-76, 441-69). He reported

widely varying levels of pain relief from both the lumbar and cervical injections, however,

at a follow up appointment in July 2017, Dr. Korbe indicated the claimant had done well

with lumbar injections and the claimant reported he could do everything “a little bit easier”

following neck injections (Tr. 374-76, 441-69). The claimant also indicated in October

2017 and May 2018 that he had better mobility overall following lumbar injections

(Tr. 443, 453). The claimant consistently reported a high level of enduring pain relief from

the cervical radiofrequency ablations (Tr. 441, 448, 453). By April 2018, the claimant’s

treatment regimen allowed for him to maintain his daily activities with minimal breaks, he

was physically active, and he had decreased pain with exercise (Tr. 446).

       The claimant received inpatient care at Hillcrest Medical Center from February 28,

2017, until March 2, 2017, after presenting to the emergency department and reporting

intermittent chest pain for three months along with headache, diaphoresis, flushing of the

face, and jaw pain (Tr. 359-72). An EKG performed on arrival showed no significant ST- T

wave changes and he had negative troponins (Tr. 361). An echocardiogram and heart

catheterization performed March 1, 2017 were normal (Tr. 359, 364-66, 368-72). The

claimant was diagnosed at discharge with: (i) chest pain on admission, noncardiac,

                                             -7-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 8 of 14




possible musculoskeletal versus anxiety; (ii) hypertension, stable; (iii) tobacco use, has

been counseled on cessation and given starter pack for Chantix; and (iv) mixed

dyslipidemia (Tr. 359).

       On May 30, 2017, Kathleen Ward, Ph.D. performed a consultative mental status

examination of the claimant (Tr. 425-29). Dr. Ward observed that the claimant gave good

effort on the Montreal Cognitive Assessment (“MOCA”) and chuckled as he completed it

(Tr. 428). Dr. Ward indicated that the claimant’s MOCA score of 22/30 was below average

and that he had the most difficulty in language and delayed recall (Tr. 427). She stated that

the claimant appeared to be a somewhat reliable historian and that he may benefit from a

course of talk therapy in light of his report that his pain medication makes him feel irritable

and depressed (Tr. 427). Dr. Ward also indicted that “pain medication can sometimes cause

some mild neurocognitive symptoms,” noting the claimant reported taking the highest

dosage possible and had already taken two doses by the time of his appointment (Tr. 427).

She diagnosed the claimant with unspecified major depressive disorder and unspecified

anxiety disorder (Tr. 427).

       State agency physician Dr. Nabeel Uwaydah completed a physical RFC assessment

on November 28, 2016 and found the claimant could perform the full range of light work

(Tr. 79-81).   State agency physician Dr. Sarah Yoakam completed a physical RFC

assessment on May 2, 2017 and found the claimant could perform the full range of medium

work (Tr. 98-100).

       State agency psychologist Claudia Kampschaefer, Psy.D. reviewed the record in

November 2016 and concluded that the claimant had no medically determinable mental

                                              -8-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 9 of 14




impairments (Tr. 78-79). State agency psychologist Laura Eckert, Ph.D. completed a

mental RFC assessment on June 12, 2017, wherein she concluded that the claimant could

perform simple and some complex tasks, relate to others on a superficial work basis, and

adapt to a work situation (Tr. 100-02).

       In his written opinion, the ALJ thoroughly summarized the claimant’s testimony

and the medical and opinion evidence (Tr. 22-35). In discussing the requisite listing

analysis at step three, the ALJ summarized the evidence related to the claimant’s mental

impairments, including Dr. Ward’s consultative mental status examination (Tr. 21-22).

The ALJ noted that the claimant primarily reported physical limitations affecting his daily

activities, did not include any psychotropic medications on his September 2017 medication

list, and denied taking antidepressants at a December 2017 pain management appointment

(Tr. 22-23). At step four, the ALJ thoroughly discussed the medical evidence, including

the claimant’s treatment for back and neck pain, the lumbar and cervical imaging, his chest

pain, and his mental health treatment (Tr. 23-35). The ALJ concluded that the record did

not support the claimant’s alleged loss of functioning and only partially supported his

allegations related to pain, noting a number of inconsistencies between the claimant’s

testimony and the evidence of record, particularly as to the activities reported to providers

at Tulsa Pain Consultants and the effectiveness of his treatment there (Tr. 25-35). In

discussing the opinion evidence at step four, the ALJ summarized the consultative findings

of Dr. Krishnamurthi and Dr. Ward but did not assign their opinions any specific weight

(Tr. 28-29, 32-34). The ALJ gave great weight to Dr. Eckert’s opinion regarding the

claimant’s mental limitations and adopted her findings in the RFC (Tr. 35). The ALJ then

                                             -9-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 10 of 14




gave moderate weight to Dr. Uwaydah’s opinion that the claimant could perform the full

range of light work and little to no weight to Dr. Yoakam’s opinion that the claimant could

perform the full range of medium work, finding the evidence supported postural and upper

extremity limitations (Tr. 35).

       The claimant first contends that the ALJ erred at step two by failing to discuss the

severity of his lumbar radiculopathy, low back pain, right sciatic nerve pain, lumbosacral

spondylosis, neck pain, lumbago with sciatica, tibial nerve palsy, chest pain, healed

previous myocardial infarction, hypertension, palpations, mixed dyslipidemia, and hyper

lipidemia. This Court and the Tenth Circuit have repeatedly held, “[o]nce the ALJ finds

that the claimant has any severe impairment, he has satisfied the analysis for purposes of

step two. His failure to find that additional alleged impairments are also severe is not in

itself cause for reversal.” Hill v. Astrue, 289 Fed. Appx. 289, 292 (10th Cir. 2008). Thus,

even assuming arguendo that the ALJ erred by not finding these impairments severe, such

error was harmless because he found the claimant had other severe impairments at step

two.

       The claimant next contends that the ALJ erred in his RFC assessment because he

failed to consider the combined effect of all his impairments and ignored the temporary

nature of his pain relief. The Court finds that the ALJ did not, however, commit any error

in his analysis. Although the ALJ did not recite every diagnosis found in the record, he

thoroughly discussed the findings of the claimant’s various treating, consultative, and

reviewing physicians as to his back, neck, extremities, and heart, as well as the pain

associated with each, and his opinion clearly indicates that he adequately considered the

                                           -10-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 11 of 14




evidence in reaching his conclusions regarding the claimant's RFC. See Hill, 289 Fed.

Appx. at 293 (“The ALJ provided an extensive discussion of the medical record and the

testimony in support of h[er] RFC finding. We do not require an ALJ to point to ‘specific,

affirmative, medical evidence on the record as to each requirement of an exertional work

level before [s]he can determine RFC within that category.’”), quoting Howard v.

Barnhart, 379 F.3d 945, 949 (10th Cir. 2004). Furthermore, the claimant does not point to

any evidence in the record showing that his chest pain, healed previous myocardial

infarction, hypertension, palpations, mixed dyslipidemia, and hyperlipidemia, either

individually or in combination with his other impairments, resulted in any functional

limitations. See Welch v. Colvin, 566 Fed. Appx. 691, 695 (10th Cir. 2014) (finding

harmless any error the ALJ made by not considering the combined effects of all of the

claimant’s impairments since there was no evidence that such impairments restricted the

claimant’s ability to work).

       The claimant next contends that the ALJ failed to properly consider Dr. Ward’s

consultative opinion. “An ALJ must evaluate every medical opinion in the record, although

the weight given each opinion will vary according to the relationship between the disability

claimant and the medical professional. . . . An ALJ must also consider a series of specific

factors in determining what weight to give any medical opinion.” Hamlin v. Barnhart, 365

F.3d 1208, 1215 (10th Cir. 2004), citing Goatcher v. United States Department of Health

& Human Services, 52 F.3d 288, 290 (10th Cir. 1995). The pertinent factors include the

following: (i) the length of the treatment relationship and the frequency of examination;

(ii) the nature and extent of the treatment relationship, including the treatment provided

                                            -11-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 12 of 14




and the kind of examination or testing performed; (iii) the degree to which the physician’s

opinion is supported by relevant evidence; (iv) consistency between the opinion and the

record as a whole; (v) whether or not the physician is a specialist in the area upon which

an opinion is rendered; and (vi) other factors brought to the ALJ’s attention which tend to

support or contradict the opinion. See Watkins v. Barnhart, 350 F.3d 1297, 1300-01 (10th

Cir. 2003), citing Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001).

       The claimant specifically asserts that the ALJ failed to account for Dr. Ward’s

notation that “pain medication can sometimes cause some mild neurocognitive symptoms”

and his below average MOCA score (Tr. 426-27). The claimant correctly points out that

the ALJ did not specifically mention Dr. Ward’s statement regarding the claimant’s mild

neurocognitive side effects from medication, but the Court finds he was not required to.

Such statement is a subjective symptom, rather than a medical opinion, and the ALJ

properly concluded that the claimant’s subjective symptoms were not fully supported by

the evidence (Tr. 25-35). Likewise, the claimant’s MOCA score is also not a medical

opinion, and because Dr. Ward did not indicate what, if any, functional limitations resulted

from the claimant’s below average score, the ALJ was not required to specifically discuss

it. See, e. g., Moua v. Colvin, 541 Fed. Appx. 794, 797-98 (10th Cir. 2013) (“Dr. Bhakta’s

treatment notes do not offer any medical opinions concerning [the claimant’s] abilities or

limitations. . . Thus, there was no pertinent medical opinion for the ALJ to weigh.”); 20

C.F.R. § 404.1527(a)(1) (defining medical opinions as “judgments about the nature and

severity of [a claimant’s] impairment(s), including his symptoms, diagnosis and prognosis,

what he can still do despite impairment(s), and his physical or mental restrictions”). In any

                                            -12-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 13 of 14




event, the ALJ summarized Dr. Ward’s consultative examination findings, including the

claimant’s MOCA score, adopted her diagnoses of unspecified major depressive and

anxiety disorders, found they were severe impairments, and included psychologically

based limitations in the RFC. “The record must demonstrate that the ALJ considered all

of the evidence, but an ALJ is not required to discuss every piece of evidence.” Clifton, 79

F.3d at 1009-10. Here, the ALJ did not recite every one of Dr. Ward’s examination

findings, but he clearly considered her examination (Tr. 22, 32-33).

       Finally, the claimant contends that the ALJ failed to include all his limitations in the

hypothetical question posed to the VE, and thus his step five findings are erroneous as well.

Specifically, he asserts that the hypothetical question should have included limitations for

his heart, hypertension, and upper extremity impairments. However, as set forth above,

the ALJ did include reaching and manipulative limitations in the RFC and he discussed the

evidence related to the claimant’s heart, correctly noting there were no abnormal cardiac

findings. Furthermore, the claimant does not point to any evidence other than his own

assertions to support the limitations he claims. Accordingly, the ALJ was not required to

include additional limitations in his RFC assessment, or in his hypothetical question posed

to the VE. See Qualls v. Apfel, 206 F.3d 1368, 1373 (10th Cir. 2000) (“We have already

rejected [the claimant’s] challenges to the ALJ’s RFC assessment. The ALJ propounded a

hypothetical question to the VE that included all the limitations the ALJ ultimately included

in h RFC assessment. Therefore, the VE’s answer to that question provided a proper basis

for the ALJ’s disability decision.”). See also Adams v. Colvin, 553 Fed. Appx. 811, 815



                                             -13-
    6:19-cv-00226-SPS Document 22 Filed in ED/OK on 09/24/20 Page 14 of 14




(10th Cir. 2014) (“An ALJ does not need to account for a limitation belied by the record

when setting a claimant’s RFC.”), citing Qualls, 206 F.3d at 1372.

       The ALJ specifically noted every medical record available in this case, gave reasons

for his RFC determination, and ultimately found that the claimant was not disabled. See

Hill, 289 Fed. Appx. at 293 (“The ALJ provided an extensive discussion of the medical

record and the testimony in support of his RFC finding. We do not require an ALJ to point

to ‘specific, affirmative, medical evidence on the record as to each requirement of an

exertional work level before he can determine RFC within that category.’ ”), quoting

Howard, 379 F.3d at 949. This was “well within the province of the ALJ.” Corber v.

Massanari, 20 Fed. Appx. 816, 822 (10th Cir. 2001) (“The final responsibility for

determining RFC rests with the Commissioner, and because the assessment is made based

upon all the evidence in the record, not only the relevant medical evidence, it is well within

the province of the ALJ.”), citing 20 C.F.R. §§ 404.1527(e)(2); 404.1546; 404.1545;

416.946.

                                        Conclusion

       In summary, the Court finds that correct legal standards were applied, and that the

decision of the Commissioner is supported by substantial evidence. The Commissioner's

decision is therefore hereby AFFIRMED.

       DATED this 24th day of September, 2020.



                                    ___________________________________
                                    STEVEN P. SHREDER
                                    UNITED STATES MAGISTRATE JUDGE

                                            -14-
